Name: Commission Regulation (EC) No 2092/98 of 30 September 1998 concerning the declaration of fishing effort relating to certain Community fishing areas and resources
 Type: Regulation
 Subject Matter: fisheries;  information and information processing;  environmental policy
 Date Published: nan

 Avis juridique important|31998R2092Commission Regulation (EC) No 2092/98 of 30 September 1998 concerning the declaration of fishing effort relating to certain Community fishing areas and resources Official Journal L 266 , 01/10/1998 P. 0047 - 0058COMMISSION REGULATION (EC) No 2092/98 of 30 September 1998 concerning the declaration of fishing effort relating to certain Community fishing areas and resources THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992, establishing a Community system of fisheries and aquaculture (1), as amended by Regulation (EC) No 1181/98 (2), and in particular Article 13 thereof,Whereas Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3), as last amended by Regulation (EC) No 2635/97 (4), and in particular Article 19(f)(3) thereof, which provides that the Commission shall ensure that the Member States responsible for control have available the data concerning the identification of vessels having access to their waters;Whereas the implementation of arrangements for the management of fishing effort in accordance with Council Regulation (EC) No 685/95 of 27 March 1995 on the management of the fishing effort relating to certain Community fishing areas and resources (5), and of Council Regulation (EC) No 779/97 of 24 April 1997 introducing arrangements for the management of fishing effort in the Baltic Sea (6), highlights the need to adopt provisions to ensure that the data relating to lists of named fishing vessels are communicated without delay;Whereas Commission Regulation (EC) No 2090/98 (7) establishes the basis for the transmission of data to the fishing vessel register of the Community;Whereas the communication of data on the fishing effort by fishery should refer to the data contained in the fishing vessel register of the Community;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1 Member States shall transmit to the Commission the data referred to in Article 19(f)(1) of Regulation (EEC) No 2847/93 as well as the list of vessels authorised to fish in the fisheries listed in Annex I to Regulation (EC) No 685/95 and those listed in the Annex to Regulation (EC) No 779/97 in accordance with the procedures laid down in Annex III hereto. Amendments to the lists of vessels shall be reported to the Commission in accordance with the same procedures at the latest four working days before the entry of vessels into the fishing area. The Commission shall acknowledge receipt of amendments to lists by digital transfer over a telecommunications network not later than two days before the entry of vessels into the fishing area.Article 2 Member States shall transmit to the Commission the aggregated data on fishing effort referred to in Article 19I of Regulation (EEC) No 2847/93 in accordance with Annex I to this Regulation:- for each area referred to in Article 19(a)(1) of Regulation (EEC) No 2847/93, before the 15th of each month for the previous month in the case of demersal species,- for each area referred to in Article 19(a)(1)(a) of Regulation (EEC) No 2847/93, in the case of demersal species, salmon, sea trout and freshwater fish, before 15 April, 15 July, 15 October and 15 January for the previous quarter, and before 15 February of each calendar year for each month of the previous year,- for each area referred to in Article 19(a) of Regulation (EEC) No 2847/93 for the previous quarter before the end of the first month of each calendar quarter in the case of pelagic species.Article 3 Corrections to erroneous information contained in the register shall be forwarded to the Commission within 30 days of the date on which the error is detected.Article 4 Member States shall have access without delay to data concerning the identification of vessels engaged in fishing activity in the fisheries listed in Annex I to Regulation (EC) No 685/95 and those listed in the Annex to Regulation (EC) No 779/97 under their jurisdiction or sovereignty in accordance with the procedures laid down in Annex IV hereto.Article 5 Member States shall communicate the information referred to in this Regulation to the Commission by digital transfer over a telecommunications network in accordance with the detailed rules and codes set out in Annexes I to IV. The Commission shall acknowledge receipt of messages as soon as they have been validated in the data base.Article 6 The vessels concerned by this Regulation shall be identified by the internal number recorded in the Community register of fishing vessels, as referred to in Annex I of Regulation (EC) No 2090/98.Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 1998.For the CommissionEmma BONINOMember of the Commission(1) OJ L 389, 31. 12. 1992, p. 1.(2) OJ L 164, 9. 6. 1998, p. 1.(3) OJ L 261, 20. 10. 1993, p. 1.(4) OJ L 356, 31. 12. 1997, p. 14.(5) OJ L 71, 31. 3. 1995, p. 5.(6) OJ L 113, 30. 4. 1997, p. 1.(7) See page 27 of this Official Journal.ANNEX I FISHING EFFORT DEFINITION OF DATA TO BE COMMUNICATED AND DESCRIPTION OF A RECORD >TABLE>>TABLE>ANNEX II >TABLE>>TABLE>ANNEX III LIST OF VESSELS BY FISHERY >TABLE>>TABLE>>TABLE>>TABLE>ANNEX IV RULES ON ACCESS TO DATA FOR COASTAL STATES >TABLE>>TABLE>>TABLE POSITION>>TABLE>